EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormS-8 (Nos.333-128520, 033-64621, 333-44062, 333-140329 and 333-148231) of Synthetech, Inc. of our report dated June2, 2008, on our audit of the balance sheets of Synthetech, Inc. as of March31, 2008 and 2007, and the related statements of operations, shareholders' equity, and cash flows for the years then ended appearing in the Annual Report on Form 10-K of Synthetech, Inc. for the year ended March31, 2008. /S/ PETERSON SULLIVAN PLLC June6, Seattle, Washington
